DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0157987 A1 to Schmidt-Karaca in view of U.S. Pub. No. 2020/0401931 A1 to Duan et al. and further in view of U.S. Pub. No. 2014/0040286 A1 to Bane et al.
As to claim 1, Schmidt-Karaca teaches a method for managing a lifecycle of a machine learning (ML) application from a provider point of view, the method implemented by one or more data processors forming part of at least one computing device and comprising: 
generating, within a data intelligence platform, a package (trained ML model) comprising ML scenarios (scenarios) and a training pipeline (training data), wherein the training pipeline comprises training logic associated with a defined workflow for training the ML application (“..The form blocks and the trained ML model are stored at a server, and packaged together prior to deployment. In some examples, doing the packaging on a just-in-time basis is advantageous because it ensures that the freshest (most up-to-date) ML model is deployed. Updates of the dynamic form can be part of a lifecycle  management program: whenever the ML model is retrained, a new version of the dynamic form can be created at the back-end server...In some examples, packaging of the dynamic form can be end user-specific and can include pre-existing end user data within the dynamic form package. In other examples, the dynamic form is only updated periodically or infrequently. In some such examples, an interface can be provided so that the dynamic form can access separately provided pre-existing end user data... At process block 220, an ML procedure is performed. A corpus of training data is used to train an ML model. The training data comprises a plurality of records for a range of end users, scenarios, questions, and output classifiers; each record contains an association between one or more end user circumstance data values and one or more output classifiers; different training records can contain different sets or subsets of data values and different output classifiers or parameters concerning output classifiers. Particularly, there is no requirement that the training records be uniform. While in some examples, training records can all contain the same populated input data fields and the same output classifier fields, in many other examples the training records can be heterogeneous providing different, and even vastly different, sets of input data, for the same or different output classifiers. Training records can contain input data fields that are empty or unknown, or can contain a range of values rather than a single value. For example, an input data field can specify age as “40-44 years”, or income as “$40,000 to $60,000.” A portion of data records separate from the training data can be used to test the trained model...” paragraphs 0043/0044/0055); 
Schmidt-Karaca is silent with reference to synchronizing, via an application programming interface, the data intelligence platform with a first database,
generating, by the first database, a transport request comprising the package, the transport request facilitating publication of content from the ML application,
assembling the ML application from the transport request within a second database, and 
displaying ML content on a graphical user interface associated with the second database.  
Duan teaches generating, by the first database (Data Store 230), a transport request comprising the package (Entity Data Retrieval Service 210), the transport request facilitating publication of content from the ML application (“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055),
assembling the ML application from the transport request within a second database (“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055), and 
displaying ML content on a graphical user interface associated with the second database (“...In an embodiment, the optimized graph generation system 205 may be communicatively coupled to a machine learning content selection service 240. The machine learning content selection service 240 may represent a service that implements a machine learning model trained to provide one or more content items for presentation on client devices. Selection of the one or more content items may be based upon desired presentation objectives for the content items and a training dataset of data corresponding to the plurality of entities that use the content management system. For example, the training dataset may include feature attributes describing entity profile properties for the plurality of entities. Examples of desired presentation objectives for the content items may include, but are not limited to, causing new entity sessions, maximizing the duration of entity sessions, increasing engagement with the presented content items, and any other measurable objective. In an embodiment, the machine learning content selection service 240 may receive a training dataset from the optimized graph generation system 205 that includes multiple feature attributes of the plurality of entities, including combined feature attributes determined from a plurality of clusters generated from one or more graphs...In an embodiment, the machine learning content selection service 240 may implement any machine learning technique to generate the machine learning prediction model. Examples of machine learning algorithms include random forest, decision tree learning, association rule learning, artificial neural network, support vector machines, and/or Bayesian networks. Embodiments are not limited to any particular type of machine learning technique or algorithm...” paragraphs 0051/0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca with the teaching of Duan because the teaching of Duan would improve the system of Schmidt-Karaca by providing a technique for presenting machine learning information to a user.
Bane teaches synchronizing, via an application programming interface, the data intelligence platform with a first database (“...The configured system key/values and final metadata dictionary 62 must be incorporated into the cloud object representation 45 (the in-memory object collection 126) prior to uploading to the object store repository 30 using the object storage API 112. Any previously associated metadata state 50 in the in-memory object 45 is purged and the final metadata dictionary 62 is written into the object 45. At this point, the in-memory object 45 is synchronized to the object store repository 30 by selecting a cloud talker from the thread pool 130 and transferring the object 45 using the selected the appropriate API from the Object storage API 112 for the selected object store 30...Any errors detected during the sync discipline 142 are logged and the sync 142 is retried until a successful indication is received from the object store repository 30 that the file 40 and metadata/final metadata dictionary 62 have been accepted...” paragraphs 0087/0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Duan with the teaching of Bane because the teaching of Bane would improve the system of Schmidt-Karaca and Duan by providing a technique for synchronization between varying data information in order to align the data information.

As to claim 2, Duan teaches the method of claim 1, wherein the transport request is deployed using a transport repository of a database system that publishes ML content from the ML application (“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Bane with the teaching of Duan because the teaching of Duan would improve the system of Schmidt-Karaca and Bane by providing a technique for presenting machine learning information to a user.

As to claim 4, Duan teaches the method of claim 1, further comprising selecting relevant objects for the transport request (“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Bane with the teaching of Duan because the teaching of Duan would improve the system of Schmidt-Karaca and Bane by providing a technique for presenting machine learning information to a user.

As to claim 6, Schmidt-Karaca teaches the method of claim 1, wherein the package is stored in a data intelligence development repository (server) (“..The form blocks and the trained ML model are stored at a server, and packaged together prior to deployment. In some examples, doing the packaging on a just-in-time basis is advantageous because it ensures that the freshest (most up-to-date) ML model is deployed. Updates of the dynamic form can be part of a lifecycle  management program: whenever the ML model is retrained, a new version of the dynamic form can be created at the back-end server...” paragraph 0043).  

As to claim 7, Duan teaches the method of claim 1, wherein the first database is a provider database (Data Store 230) and the second database is a consumer database (Machine Learning Content Selection Service 240). 
(“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Bane with the teaching of Duan because the teaching of Duan would improve the system of Schmidt-Karaca and Bane by providing a technique for presenting machine learning information to a user.

As to claims 9 and 17, see the rejection of claim 1 above, expect for a processor and memory.
Schmidt-Karaca teaches a processor (Processing Unit 1122) and memory (Memory 1124).

As to claim 10, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 4 above.

As to claim 14, see the rejection of claim 6 above.

As to claim 15, see the rejection of claim 7 above.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0157987 A1 to Schmidt-Karaca in view of U.S. Pub. No. 2020/0401931 A1 to Duan et al. and further in view of U.S. Pub. No. 2014/0040286 A1 to Bane et al. as applied to claims 1, 9 and 17 above, and further in view of U.S. Pub. No. 2019/0228261 A1 to Chan.

As to claim 3, Schmidt-Karaca as modified by Duan and Bane teaches the method of claim 1, however it is silent with reference to deploying, by the second database, the ML application.
Chan teaches deploying, by the second database, the ML application (“...In step 318, the machine learning framework system deploys the particular machine learning application. In some embodiments, a machine learning deployment engine (e.g., machine learning deployment engine 224) deploys the particular machine learning application. For example, the machine learning deployment engine may deploy the particular machine learning application to a client system over the communications network...” paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca, Duan and Bane with the teaching of Chan because the teaching of Chan would improve the system of Schmidt-Karaca, Duan and Bane by providing a technique of deploying machine learning application for execution.

As to claims 11 and 19, see the rejection of claim 3 above.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0157987 A1 to Schmidt-Karaca in view of U.S. Pub. No. 2020/0401931 A1 to Duan et al. and further in view of U.S. Pub. No. 2014/0040286 A1 to Bane et al. as applied to claims 1, 9 and 17 above, and further in view of U.S. Pub. No. 2018/0332082 A1 to Baumgart et al.

As to claim 5. Duan teaches the method of claim 1, wherein the transport request comprises the ML application, an intelligent scenario,  and a high-level programming language class (“...In an embodiment, the machine learning content selection service 240 may be communicatively coupled to the content delivery system 120 for the purposes of selecting one or more content items for a content delivery campaign. In another embodiment (not shown in FIG. 2), the machine learning content selection service 240 may be integrated as part of the content delivery system 120. In yet another embodiment, the machine learning content selection service 240 and the optimized graph generation system 205 may be integrated as part of the content delivery system 120...In an embodiment, the optimized graph generation system 205 may include an entity data retrieval service 210, a graph generation service 215, and a node clustering service 220. In an embodiment, data store 230 may represent data storage implemented to store entities, such as user profiles, and entity profile property values for a plurality of entities. For example, the data store 230 may store user profiles for users, including the associated user profile property values...In an embodiment, the entity data retrieval service 210 retrieves entity data, including entity profile property values, from the data store 230. Entity data and entity profile property values may refer to profile properties for each user represented in the plurality of entities. For example, profile properties may include, but are not limited to, current employer, previous employer, current job title, previous job title, job geo-location, job description, work experience, education, other employment or education certificates, current residence geo-location, connections to other entities, and any other profile properties that may be used to describe an entity. The entity data retrieved from the data store 230 may be used as input for generating one or more feature attribute graphs for the purpose of identifying and generating feature attribute value clusters...” paragraphs 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Bane with the teaching of Duan because the teaching of Duan would improve the system of Schmidt-Karaca and Bane by providing a technique for presenting machine learning information to a user.
Baumgart teaches wherein the transport request comprises the a core data services (CDS) view (“...The comparison engine 718 can also be in communication with a consumption view 724 that can be generated using data stored in a data store 726 of the database 710 and the results of analyzing a model associated with an analysis procedure of the analysis engine 714. The model can be maintained and defined in a model layer 730 of the database 710. The consumption view 724 can represent a compilation of data and, optionally, transformation of the data into a format that can be read and manipulated by the analysis engine 714 and other components of the architecture 700. In particular implementations, the consumption view 724 provides an interface for requests, such as requests using the ODATA protocol, from the analysis engine 714, including requests originating at other components of the architecture 700. In a specific example, the consumption view 724 can be a CORE DATA SERVICES CONSUMPTION VIEW provided by the HANA database system and S/4 HANA platform of SAP SE of Walldorf, Germany...The consumption view 724 can be generated in part from a data view 734, such as a CORE DATA SERVICES VIEW provided by the HANA database system and S/4 HANA platform of SAP SE of Walldorf, Del. The data view 734 can be a design-time object that aggregates, formats, or otherwise manipulates or presents data from one or more data sources. For example, the data view 734 can be constructed from one or more query views 738 provided by the database 710. For example, a query view 738 may represent a table, such as virtual table, generated from the response to a query request processed by the database 710, such as using structured query language (SQL) statements to retrieve data from the data store 726. In a specific example, the query view 738 can be a SQL VIEW provided by the SAP HANA database system, in particular the SAP HANA EXTENDED APPLICATION SERVICES, of SAP SE of Walldorf, Germany...” paragraphs 0094/0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca, Duan and Bane with the teaching of Baumgart because the teaching of Baumgart would improve the system of Schmidt-Karaca, Duan and Bane by providing a consumption view that represents a compilation of data and, transformation of the data into a format that can be read and manipulated by the analysis engine and other components (Baumgart paragraphs 0094/0095).

As to claim 13, see the rejection of claim 5 above.

As to claim 18, see the rejection of claims 5 and 7 above.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0157987 A1 to Schmidt-Karaca in view of U.S. Pub. No. 2020/0401931 A1 to Duan et al. and further in view of U.S. Pub. No. 2014/0040286 A1 to Bane et al. as applied to claims 1, 9 and 17 above, and further in view of U.S. Pub. No. 2021/0133612 A1 to Sinha et al.

As to claim 8, Bane teaches the method of claim 1, wherein the second database is an in-memory database (“...The configured system key/values and final metadata dictionary 62 must be incorporated into the cloud object representation 45 (the in-memory object collection 126) prior to uploading to the object store repository 30 using the object storage API 112. Any previously associated metadata state 50 in the in-memory object 45 is purged and the final metadata dictionary 62 is written into the object 45. At this point, the in-memory object 45 is synchronized to the object store repository 30 by selecting a cloud talker from the thread pool 130 and transferring the object 45 using the selected the appropriate API from the Object storage API 112 for the selected object store 30...Any errors detected during the sync discipline 142 are logged and the sync 142 is retried until a successful indication is received from the object store repository 30 that the file 40 and metadata/final metadata dictionary 62 have been accepted...” paragraphs 0087/0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca and Duan with the teaching of Bane because the teaching of Bane would improve the system of Schmidt-Karaca and Duan by providing a technique for synchronization between varying data information in order to align the data information.
Sinha teaches wherein the data intelligence platform and the in-memory database form a side-by-side ML architecture (“...At block 316, the process 300 involves applying a trained machine-learning model to the modified input dataset. The trained machine-learning model predicts an outcome based on the modified input dataset. In some embodiments, the processing device generates a sequence of modified input datasets with each modified input dataset including different values for the input features. The processing device applies the trained machine-learning model  to each modified input dataset in the sequence to predict a corresponding sequence of outputs. The processing device compares the sequence of outputs and identifies values for the input features that correspond to a deliverable outcome (e.g., that predicts an increase in the number of weekly purchases). The processing device outputs the outcome (or sequence of outcomes) and an indication as to whether the modification to the first input feature increased or decreased the probability of the outcome. Examples of the output include transmitting the output to a remote device, storing the output in local and/or remote memory, displaying the output within a graphical user interface (e.g., alone or in a side-by-side presentation with another output), etc...” paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt-Karaca, Duan and Bane with the teaching of Sinha because the teaching of Sinha would improve the system of Schmidt-Karaca, Duan and Bane by providing a technique of displaying output within a graphical user interface (e.g., alone or in a side-by-side presentation.

As to claims 16 and 20, see the rejection of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194